DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spinelli (US 2011/0264312) in view of Bailly (US 2009/0319104), and Caillaud (US 2010/0042316)
As to claim 1 Spinelli discloses an aircraft comprising:
(a) an aircraft flight control (Paragraph 55 “The routing module 102 determines these subarcs 506A-B based upon the known aircraft performance model 134 and/or knowledge of parameters relating to aircraft performance in engine-out conditions. In particular, the routing module 102 executes a function based upon the zero-lift drag coefficient and the induced drag coefficient. With knowledge of these coefficients, the weight of the aircraft, and the present altitude, the routing module 102 can determine a speed at which the aircraft should be flown during ingress to the landing site and/or the touchdown point 502.”);
(c) a position sensor configured to report the aircraft's position(Paragraph 24 “The aircraft data may include, but is not limited to, global positioning system (GPS) data, altitude, orientation, and airspeed data, glide profile data, aircraft performance data, and other information.”);
( d) a display (Paragraph 40 “The in-flight display 136 may include any suitable display of the aircraft such as, for example, a display of the EFB, an NAV, a primary flight display (PFD), a heads up display (HUD), or a multifunction display unit (MDU), an in-flight display 136 for use by aircraft personnel.”);
(e) an alternate landing site selector comprising:
(1) memory storing data related to aircraft position, airport landing
procedures, and weather information (Paragraph 24 “In particular, the evaluation of the landing sites may begin with a data collection operation, wherein landing site data relating to the attainable landing sites and/or aircraft data relating to aircraft position and performance are collected. The landing site data may include, but is not limited to, obstacle data, terrain data, weather data, traffic data, population data, and other data, all of which may be used to determine a safe ingress flight path for each identified landing site.”);
identify within range of the aircraft's current position potential alternate
(Paragraph 70 “In some embodiments, a spanning tree is generated for each landing site along the flight path or within a specified range of the flight path. The specified range may be determined based upon intended cruising altitude and/or speed, and therefore the anticipated glide profile that the aircraft may have in the event of an emergency condition.”);
determine the suitability of the sites based on the site's distance from the
aircraft's current position and an airport landing procedure, and at least one additional selection criteria selected from the group including weather conditions, wind conditions, or runway length (Paragraph 24 “According to embodiments described herein, the attainable landing sites are evaluated to allow identification and/or selection of a recommended or preferred landing site. In particular, the evaluation of the landing sites may begin with a data collection operation, wherein landing site data relating to the attainable landing sites and/or aircraft data relating to aircraft position and performance are collected. The landing site data may include, but is not limited to, obstacle data, terrain data, weather data, traffic data, population data, and other data, all of which may be used to determine a safe ingress flight path for each identified landing site. The aircraft data may include, but is not limited to, global positioning system (GPS) data, altitude, orientation, and airspeed data, glide profile data, aircraft performance data, and other information.”);
select an alternate landing site based on the determined suitability (Paragraph 26 “According to various embodiments, collecting data, analyzing the data, identifying possible landing sites, generating spanning trees for each identified landing site, and selecting a landing site may be performed during a flight planning process, in-flight, and/or in real-time aboard the aircraft or off-board.”);
continue to determine the suitability of at least the selected alternate
landing site and reroute the aircraft to a new selected alternate landing site based on changes to determined suitability (Paragraph 25 “In some embodiments, the spanning trees can be accompanied by an optional countdown timer for each displayed branch of the spanning tree, i.e., each flight path to a landing site, the countdown timer being configured to provide a user with an indication as to how long the associated flight path remains available as a safe ingress option for the associated landing site.”);
display the selected alternate landing site and a route to the selected
alternate landing site (Paragraph 44 “n particular, FIG. 3A illustrates a screen display 300 for an exemplary embodiment of the moving map display. The screen display 300 can be displayed on the in-flight display 136, a computer display of an onboard computer system, a display of an off-board computer system, or another display. The screen display 300 illustrates a current position 302 of an aircraft that is about to make an unplanned landing, e.g., an emergency landing. The routing tool 100 identifies two candidate landing sites 304A, 304B. Additionally, the routing tool 100 determines, based upon any of the data described above, ingress paths 306A, 306B for the landing sites 304A-B.”);
Spinelli does not explicitly disclose (b) an autopilot operatively connected to said aircraft flight control;
(Paragraph 79 “concerning the automatic piloting, the system 1 include automation of the essential actions that the pilots must perform to fly to the alternative airport and execute a complete landing of the aircraft.”);
(2) a processor coupled with said memory and said autopilot, the 
processor configured to trigger executing a procedure to bring the aircraft to a safe landing, and, when triggered, automatically(Paragraph 79 “concerning the automatic piloting, the system 1 include automation of the essential actions that the pilots must perform to fly to the alternative airport and execute a complete landing of the aircraft.”):
create a flight path from a current position of the aircraft to a landing associated with the selected alternate landing site to at least one of a waypoint or an initial approach (Paragraph 69 “Said control unit 5 also comprises means 29 for automatically generating a flight plan designed to reach the alternative airport selected previously (as specified hereinabove). To do this, said means 29 can use a normal navigation database of an aircraft flight management system, which makes it possible to automatically generate the approach to be followed to the landing at the selected alternative airport (based on the knowledge of the flight management system of the turning points published by the arrival/departure procedures). The means 29 add thereto a direct flight from the point at which the aircraft is currently located to the first turning point of this approach. The whole then forms the new flight plan.”);
(Paragraph 70 “In a preferred embodiment, this flight plan is transmitted automatically to air traffic control or to other organizations on the ground, via the communication unit 22, so that they know the path that the aircraft will follow.”);
direct said autopilot to manipulate said aircraft flight control to an altitude (Paragraph 73-74 “means for automatically ordering leading edge slats, high-lift flaps and the landing gear of the aircraft to be extended on approaching the alternative airport, compliant with the operational procedures as described in the FCOM manual (Flight Crew Operating Manual). According to the invention, these means control the sequencing of the extension of leading-edge slats, high-lift flaps and landing gear at predetermined instants, positions or altitudes along the runway approach axis; [0074] means for automatically guiding the aircraft along a recommended approach gradient and along the axis of a runway of said alternative airport, which is used for the landing, and, once the aircraft is on the ground, for guiding it automatically along the axis of this runway which is used for the landing”);
direct said autopilot to manipulate said aircraft flight control through the
flight path(Paragraph 78-79 “concerning the automatic navigation and guidance, the system 1 provides an automatic choice of an alternative airport and an automatic reconfiguration of the flight plan taking into account a certain number of internal and external constraints; [0079] concerning the automatic piloting, the system 1 include automation of the essential actions that the pilots must perform to fly to the alternative airport and execute a complete landing of the aircraft.”); and
cause the aircraft to land at the selected alternate landing site(Paragraph 74 “means for automatically guiding the aircraft along a recommended approach gradient and along the axis of a runway of said alternative airport, which is used for the landing, and, once the aircraft is on the ground, for guiding it automatically along the axis of this runway which is used for the landing”).
It would have been obvious to one of ordinary skill to modify Spinelli to include the teachings of an autopilot for the purpose of safely guiding the aircraft to the alternate airport. 
Spinelli does not explicitly disclose determine the estimated time of arrival at the selected alternate landing site;
Caillaud teaches determining the estimated time of arrival at the selected alternate landing site(Paragraph 32 “a presentation device which presents to an operator: [0033] an estimation of the time of arrival of the aircraft at the airport Ai;”);
It would have been obvious to one of ordinary skill to modify Spinelli to include the teachings of determining an estimate time of arrival at the selected alternate landing site for the purpose of allowing the aircraft operator to determine which airport is best suited to be rerouted to.
As to claim 2 Spinelli discloses an aircraft wherein the executing a procedure to bring the aircraft to a safe landing is triggered in response to at least one of (a) a user has failed to timely acknowledge an interface request, (b) the aircraft has proceeded (Paragraph 45)
As to claim 3 Spinelli discloses an aircraft wherein the executing a procedure to bring the aircraft to a safe landing is triggered in response to a user selection (Paragraph 46)
As to claim 4 Spinelli discloses an aircraft wherein the suitability of the alternate landing sites considers at least one of forecast weather approximate the estimated time of arrival at the selected landing site or current weather reported at the selected landing site(Paragraph 46).
As to claim 5 Bailly teaches an aircraft wherein the altitude directed by said autopilot to manipulate said aircraft flight control is selected from the group including at least one of an altitude higher than the aircrafts current altitude or an altitude lower than the aircrafts current altitude (Paragraph 72)
As to claim 6 Bailly teaches an aircraft wherein said memory includes a database of airport approach procedures(Paragraph 69).

Claims 7-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spinelli (US 2011/0264312) in view of Bailly (US 2009/0319104), and Caillaud (US 2010/0042316) as applied to claim 1 above, and in further view of Parthasarathy (US 2013/0345905)
As to claim 7 Parthasarathy teaches an aircraft wherein said database includes RNAV instrument approach procedures (Paragraph 38).  It would have been obvious to 
As to claim 8 Parthasarathy discloses an aircraft wherein said RNAV instrument approach procedure includes a GPS waypoint (Paragraph 38).
As to claim 9 Parthasarathy discloses an aircraft wherein said GPS waypoint includes an initial approach fix (Paragraph 38).

Claims 10-15  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spinelli (US 2011/0264312) in view of Bailly (US 2009/0319104), Hamburg (US 2008/0300740), and Caillaud (US 2010/0042316) 
As to claim 10 Spinelli discloses an aircraft, comprising:
(a) a display(Paragraph 40 “The in-flight display 136 may include any suitable display of the aircraft such as, for example, a display of the EFB, an NAV, a primary flight display (PFD), a heads up display (HUD), or a multifunction display unit (MDU), an in-flight display 136 for use by aircraft personnel.”);
(b) a processor configured to:
identify potential alternate landing sites within a predetermined range of
the aircraft's current position (Paragraph 24 “According to embodiments described herein, the attainable landing sites are evaluated to allow identification and/or selection of a recommended or preferred landing site. In particular, the evaluation of the landing sites may begin with a data collection operation, wherein landing site data relating to the attainable landing sites and/or aircraft data relating to aircraft position and performance are collected. The landing site data may include, but is not limited to, obstacle data, terrain data, weather data, traffic data, population data, and other data, all of which may be used to determine a safe ingress flight path for each identified landing site. The aircraft data may include, but is not limited to, global positioning system (GPS) data, altitude, orientation, and airspeed data, glide profile data, aircraft performance data, and other information.”);
determine the suitability of the sites based on at least two of distance from the aircraft's current position, terrain, weather conditions, wind conditions, or runway length (Paragraph 24 “According to embodiments described herein, the attainable landing sites are evaluated to allow identification and/or selection of a recommended or preferred landing site. In particular, the evaluation of the landing sites may begin with a data collection operation, wherein landing site data relating to the attainable landing sites and/or aircraft data relating to aircraft position and performance are collected. The landing site data may include, but is not limited to, obstacle data, terrain data, weather data, traffic data, population data, and other data, all of which may be used to determine a safe ingress flight path for each identified landing site. The aircraft data may include, but is not limited to, global positioning system (GPS) data, altitude, orientation, and airspeed data, glide profile data, aircraft performance data, and other information.”);
select an alternate landing site and an approach fix associated with the alternate landing site based on the determined suitability (Paragraph 48 “Thus, the routing module 102 allows the pilot to more quickly evaluate the potential landing sites 306A-B by continuously displaying the aircraft's vertical position above or below the approach path to each site. This allows at-a-glance analysis of landing site feasibility and relative merit.”);
the route accounting for terrain and obstacles along the route(Paragraph 24 “The landing site data may include, but is not limited to, obstacle data, terrain data, weather data, traffic data, population data, and other data, all of which may be used to determine a safe ingress flight path for each identified landing site.”);
trigger executing a procedure to bring the aircraft to the approach fix associated with the selected alternate landing site, and, when triggered, automatically:
(1) transmit information regarding diverting the aircraft to an alternate landing site(Paragraph 24 “In particular, the evaluation of the landing sites may begin with a data collection operation, wherein landing site data relating to the attainable landing sites and/or aircraft data relating to aircraft position and performance are collected”); 
(3) display the selected alternate landing site and a route to the selected alternate landing site on the display (Paragraph 44 “Turning now to FIGS. 3A-3B, exemplary screen displays are illustrated according to exemplary embodiments. In particular, FIG. 3A illustrates a screen display 300 for an exemplary embodiment of the moving map display. The screen display 300 can be displayed on the in-flight display 136, a computer display of an onboard computer system, a display of an off-board computer system, or another display. The screen display 300 illustrates a current position 302 of an aircraft that is about to make an unplanned landing, e.g., an emergency landing.”);
(Paragraph 24-25 “According to embodiments described herein, the attainable landing sites are evaluated to allow identification and/or selection of a recommended or preferred landing site. In particular, the evaluation of the landing sites may begin with a data collection operation, wherein landing site data relating to the attainable landing sites and/or aircraft data relating to aircraft position and performance are collected. The landing site data may include, but is not limited to, obstacle data, terrain data, weather data, traffic data, population data, and other data, all of which may be used to determine a safe ingress flight path for each identified landing site. The aircraft data may include, but is not limited to, global positioning system (GPS) data, altitude, orientation, and airspeed data, glide profile data, aircraft performance data, and other information. In some embodiments, the spanning trees can be accompanied by an optional countdown timer for each displayed branch of the spanning tree, i.e., each flight path to a landing site, the countdown timer being configured to provide a user with an indication as to how long the associated flight path remains available as a safe ingress option for the associated landing site.”);

Bailly teaches  (5) bring the aircraft to an altitude based on the aircraft's current altitude on at least one of cabin condition, weather condition, terrain, or a glide slope(Paragraph 2 “It is known that, currently, systems designed to pilot an airplane automatically are already installed on the great majority of civilian and military airplanes and make it possible, for example, to follow a pre-established flight plan, fly at a given altitude, follow a heading chosen by the pilot, and so on.”);
(6) cause the aircraft to fly at least one of the route or procedure(Paragraph 78-79 “concerning the automatic navigation and guidance, the system 1 provides an automatic choice of an alternative airport and an automatic reconfiguration of the flight plan taking into account a certain number of internal and external constraints; [0079] concerning the automatic piloting, the system 1 include automation of the essential actions that the pilots must perform to fly to the alternative airport and execute a complete landing of the aircraft.”);; and
(7) cause the aircraft to land at the selected alternate landing site(Paragraph 74 “means for automatically guiding the aircraft along a recommended approach gradient and along the axis of a runway of said alternative airport, which is used for the landing, and, once the aircraft is on the ground, for guiding it automatically along the axis of this runway which is used for the landing”).

Spinelli does not explicitly disclose create a route from a current position of the aircraft to the approach fix associated with the selected alternate landing site
Hamburg teaches create a route from a current position of the aircraft to the approach fix associated with the selected alternate landing site (Paragraph 18 “In summary the aircraft is flown toward and through a virtual sequence of GPS coordinates, while monitoring its own real-time GPS coordinates. If there is a variance in virtual GPS fixes and real-time fixes then the autopilot will automatically control mechanical systems to bring aircraft on course.”  )
It would have been obvious to one of ordinary skill to modify Spinelli to include the teachings of creating a route form current position to an approach fix associated with eth landing site for the purpose of guiding the aircraft to the landing site.
Spinelli does not explicitly disclose determine the estimated time of arrival at the selected alternate landing site;
Caillaud teaches determining the estimated time of arrival at the selected alternate landing site(Paragraph 32 “a presentation device which presents to an operator: [0033] an estimation of the time of arrival of the aircraft at the airport Ai;”);
It would have been obvious to one of ordinary skill to modify Spinelli to include the teachings of determining an estimate time of arrival at the selected alternate landing 
As to claim 11 Spinelli discloses an aircraft wherein the flight path is formed to avoid adverse weather conditions (Paragraph 24).
As to claim 12 Spinelli discloses an aircraft wherein the continued suitability is at least partially based on changes to weather conditions(Paragraph 24).
As to claim 13 Caillaud teaches an aircraft wherein the suitability of the alternate landing sites considers at least one of forecast weather approximate the estimated time of arrival at the selected landing site and current weather reported at the selected landing site (Paragraph 11, 33).
As to claim 14 Bailly teaches an aircraft wherein said aircraft further comprises a database of airport approach procedures (Paragraph 64).
As to claim 15 Bailly teaches an aircraft wherein the aircraft altitude based upon the aircraft's current altitude is based on at least one of an aircraft configuration or aircraft performance capability (Paragraph 66). 

Claims 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spinelli (US 2011/0264312) in view of Bailly (US 2009/0319104), and Hamburg (US 2008/0300740)
As to claim 16 Spinelli discloses aircraft, comprising:
(a) a display(Paragraph 40 “The in-flight display 136 may include any suitable display of the aircraft such as, for example, a display of the EFB, an NAV, a primary flight display (PFD), a heads up display (HUD), or a multifunction display unit (MDU), an in-flight display 136 for use by aircraft personnel.”);
determine the suitability of a plurality of potential alternate landing sites based on each site's distance from the aircraft's current position, terrain, weather conditions, and wind conditions(Paragraph 24 “In particular, the evaluation of the landing sites may begin with a data collection operation, wherein landing site data relating to the attainable landing sites and/or aircraft data relating to aircraft position and performance are collected. The landing site data may include, but is not limited to, obstacle data, terrain data, weather data, traffic data, population data, and other data, all of which may be used to determine a safe ingress flight path for each identified landing site.”);
select an alternate landing site based on the determined suitability(Paragraph 24 “In particular, the evaluation of the landing sites may begin with a data collection operation, wherein landing site data relating to the attainable landing sites and/or aircraft data relating to aircraft position and performance are collected. The landing site data may include, but is not limited to, obstacle data, terrain data, weather data, traffic data, population data, and other data, all of which may be used to determine a safe ingress flight path for each identified landing site.”);
the route accounting for at least terrain or obstacles (Paragraph 24 “The landing site data may include, but is not limited to, obstacle data, terrain data, weather data, traffic data, population data, and other data, all of which may be used to determine a safe ingress flight path for each identified landing site.”)
(Paragraph 24-25 “In some embodiments, the spanning trees can be accompanied by an optional countdown timer for each displayed branch of the spanning tree, i.e., each flight path to a landing site, the countdown timer being configured to provide a user with an indication as to how long the associated flight path remains available as a safe ingress option for the associated landing site.”);
Spinelli does not explicitly disclose (b) a processor configured to trigger executing a procedure to bring the aircraft to an alternate landing site, and, when triggered, automatically
Bailly teaches  (b) a processor configured to trigger executing a procedure to bring the aircraft to an alternate landing site, and, when triggered, automatically(Paragraph 79 “concerning the automatic piloting, the system 1 include automation of the essential actions that the pilots must perform to fly to the alternative airport and execute a complete landing of the aircraft.”);
bring the aircraft to an altitude based on the aircraft's current altitude and terrain (Paragraph 73 “means for automatically ordering leading edge slats, high-lift flaps and the landing gear of the aircraft to be extended on approaching the alternative airport, compliant with the operational procedures as described in the FCOM manual (Flight Crew Operating Manual). According to the invention, these means control the sequencing of the extension of leading-edge slats, high-lift flaps and landing gear at predetermined instants, positions or altitudes along the runway approach axis;”); 
cause the aircraft to traverse the route; and cause the aircraft to land at the selected alternate landing site(Paragraph 74 “means for automatically guiding the aircraft along a recommended approach gradient and along the axis of a runway of said alternative airport, which is used for the landing, and, once the aircraft is on the ground, for guiding it automatically along the axis of this runway which is used for the landing”).
It would have been obvious to one of ordinary skill to modify Spinelli to include the teachings of an autopilot for the purpose of safely guiding the aircraft to the alternate airport. 
Spinelli does not explicitly disclose create a route from a current position of the aircraft to an approach fix associated with the selected alternate landing site, the route accounting for at least terrain or obstacles
Hamburg teaches create a route from a current position of the aircraft to an approach fix associated with the selected alternate landing site(Paragraph 18 “In summary the aircraft is flown toward and through a virtual sequence of GPS coordinates, while monitoring its own real-time GPS coordinates. If there is a variance in virtual GPS fixes and real-time fixes then the autopilot will automatically control mechanical systems to bring aircraft on course.”  )
It would have been obvious to one of ordinary skill to modify Spinelli to include the teachings of creating a route form current position to an approach fix associated with eth landing site for the purpose of guiding the aircraft to the landing site.
(Paragraph 45).
As to claim 19 Bailly teaches an aircraft wherein the processor is further configured to inform air traffic control the aircraft has declared an emergency (Paragraph 20).
As to 20 Bailly teaches an aircraft wherein the processor is further configured to determine the suitability of the plurality of potential alternate landing sites on at least one of runway length, or available instrument approach procedure (Paragraph 61).

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spinelli (US 2011/0264312) in view of Bailly (US 2009/0319104), and Hamburg (US 2008/0300740) as applied to claim 16 above, and in further view of Caillaud (US 2010/0042316)
As to claim 17 Caillaud teaches an aircraft wherein the processor is further configured to determine the estimated time of arrival at the selected alternate landing site (Paragraph 32 “a presentation device which presents to an operator: [0033] an estimation of the time of arrival of the aircraft at the airport Ai;”);
It would have been obvious to one of ordinary skill to modify Spinelli to include the teachings of determining an estimate time of arrival at the selected alternate landing site for the purpose of allowing the aircraft operator to determine which airport is best suited to be rerouted to.

s 21-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spinelli (US 2011/0264312) in view of Bailly (US 2009/0319104)
As to claim 21 Spinelli  discloses an aircraft, comprising:
select an alternate landing site for the aircraft(Paragraph 24 “According to embodiments described herein, the attainable landing sites are evaluated to allow identification and/or selection of a recommended or preferred landing site.”)
create a route from a current position of the alternate landing site (Paragraph 45 “The ingress paths 306A-B take into account any of the data described herein including, but not limited to, the data stored at the database 104. Additionally, the routing tool 100 is configured to access the real-time data sources 122, and can display time indications 308A, 308B, which indicate a time remaining by which the aircraft must commit to the respective ingress path 306A, 306B in order to safely follow the proposed route.”);
control a display to present notifications to a user of the aircraft (Paragraph 25 “In some embodiments, the spanning trees can be accompanied by an optional countdown timer for each displayed branch of the spanning tree, i.e., each flight path to a landing site, the countdown timer being configured to provide a user with an indication as to how long the associated flight path remains available as a safe ingress option for the associated landing site”), the notifications including
a first notification indicating an alternate landing site is selected(Paragraph 38 “The ownship data 128 further can include real-time or near-real-time data collected from various sensors and/or systems of the aircraft and can indicate airspeed, altitude, attitude, flaps and gear indications, fuel level and flow, heading, system status, warnings and indicators, and the like, some, all, or none of which may be relevant to identifying, analyzing, and/or selecting a landing site as described herein.”)
a second notification indicating whether user action is required, and cause the aircraft to land at the alternate landing site without requiring user intervention(Paragraph 38 “The ownship data 128 further can include real-time or near-real-time data collected from various sensors and/or systems of the aircraft and can indicate airspeed, altitude, attitude, flaps and gear indications, fuel level and flow, heading, system status, warnings and indicators, and the like, some, all, or none of which may be relevant to identifying, analyzing, and/or selecting a landing site as described herein.”).
Spinelli does not explicitly disclose an autopilot
Bailly teaches an autopilot(Paragraph 79 “concerning the automatic piloting, the system 1 include automation of the essential actions that the pilots must perform to fly to the alternative airport and execute a complete landing of the aircraft.”);
a processor coupled to the autopilot, the processor operable to trigger the autopilot in executing a procedure to bring the aircraft to an alternate landing site, and, when triggered, automatically: (Paragraph 79 “concerning the automatic piloting, the system 1 include automation of the essential actions that the pilots must perform to fly to the alternative airport and execute a complete landing of the aircraft.”);
 (Paragraph 79 “concerning the automatic piloting, the system 1 include automation of the essential actions that the pilots must perform to fly to the alternative airport and execute a complete landing of the aircraft.”);
It would have been obvious to one of ordinary skill to modify Spinelli to include the teachings of an autopilot for the purpose of safely guiding the aircraft to the alternate airport. 
As to claim 22 Spinelli discloses an aircraft further comprising a third notification indicating a flight control instruction set for in seriatim displaying at least one pending aircraft configuration change the aircraft will make to land the aircraft at the alternate landing site (Paragraph 45).
As to claim 23 Spinelli discloses an aircraft wherein the first notification includes an indication of future component performance changes (Paragraph 45).
As to claim 24 Spinelli discloses an aircraft wherein the first notification includes an indication of an aircraft configuration change (Paragraph 45).
As to claim 25 Spinelli discloses an aircraft wherein the first notification includes fuel management information (Paragraph 38).
As to claim 26 Spinelli discloses an aircraft wherein the fuel management information includes at least one of fuel remaining or fuel availability(Paragraph 38).
As to claim 27 Spinelli discloses an aircraft wherein the second notification includes air traffic control (ATC) communications (Paragraph 75).
(Paragraph 40).
As to claim 29 Spinelli an aircraft wherein said glide range notification is based at least in part on at least one of position, altitude, heading, airspeed, weather, or performance relative to a benchmark (Paragraph 43).
As to claim 30 Bailly teaches an aircraft wherein said display includes a procedure executable by the pilot or autopilot system providing directions for landing at an alternate landing site (Paragraph 79).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668



/IMRAN K MUSTAFA/           Primary Examiner, Art Unit 3668                                                                                                                                                                                             
2/18/2022